


Exhibit 10.64


CERTIFICATE OF GRANT
Aramark
Performance Restricted Stock Award
(Relative TSR Vesting)


This certifies that the Participant:
[Name]
has been granted under this Certificate of Grant a number of shares of Common
Stock (equal to the “Maximum Number of Shares of Performance Restricted Stock”
set forth on this certificate) which are eligible to vest in accordance with the
Vesting Schedule indicated below (subject to achievement of the performance
conditions set forth in the attached Award):
VESTING SCHEDULE
Performance
Restricted Stock
Vesting
Date
100%
September 28, 20181





Target Number of Shares of Performance Restricted Stock:  []
Participant Account Number:  []
Maximum Number of Shares of Performance Restricted Stock: []
 
Date of Grant:  []
Grant Number: []

This grant of Performance Restricted Stock is subject to the terms and
conditions of the Aramark (formerly known as ARAMARK Holdings Corporation) 2013
Stock Incentive Plan (the “Plan”), this Certificate of Grant and the attached
Performance Restricted Stock Award (the “Award”). Capitalized terms used in this
Certificate of Grant that are not defined shall have the same meanings as in the
Award and the Plan.
                                                
1 [NTD: Insert date that is the end of the third fiscal year of the performance
period]




--------------------------------------------------------------------------------




[Form of Performance Restricted Stock Award - TSR Vesting]


Aramark
FORM OF
PERFORMANCE RESTRICTED STOCK AWARD


1.
Grant of Performance Restricted Stock. The Company hereby grants a number of
shares of Performance Restricted Stock equal to the “Maximum Number of Shares of
Performance Restricted Stock” set forth on the Certificate of Grant attached to
this Award and made a part hereof (the “Certificate of Grant”) to the
Participant, on the terms and conditions hereinafter set forth including on
Schedule I which is made a part hereof. This grant is made pursuant to the terms
of the Aramark (formerly known as ARAMARK Holdings Corporation) 2013 Stock
Incentive Plan (the “Plan”), which Plan, as amended from time to time, is
incorporated herein by reference and made a part of this Award. Each share of
Performance Restricted Stock (a “Share of Performance Restricted Stock”)
represents a share of Common Stock of the Company (each a “Share”), which are
initially unvested and subject to forfeiture under the terms and conditions
hereof, on the date(s) specified herein. Capitalized terms not otherwise defined
herein shall have the same meanings as in the Plan and the Certificate of Grant.

2.
Performance and Service Vesting Conditions.

Subject to the remainder of the terms and conditions of this Award, so long as
the Participant continues Employment through the Vesting Date the Participant
shall earn, and become vested in a number of Shares of Performance Restricted
Stock (if any) equal to a percentage of the Target Number of Shares of
Performance Restricted Stock based on the level of the Company’s achievement of
the performance conditions, with respect to the applicable performance period
(the “Performance Period”), each as set forth on Schedule I, on the date such
achievement is certified by the Committee (the “Determination Date”) (such
number of Shares of Performance Restricted Stock, once established, the “Earned
Shares of Performance Restricted Stock”). For the avoidance of doubt, the
maximum number of Earned Shares of Performance Restricted Stock shall be the
“Maximum Number of Shares of Performance Restricted Stock” set forth on the
Certificate of Grant.
3.
Vesting and Forfeiture of Shares.

(a)
The Company shall, subject to the remainder of this Award, vest the Participant
in (and cause the forfeiture restrictions to lapse on) the Earned Shares of
Performance Restricted Stock under this Award on the Determination Date (x) so
long as the Participant remains employed with the Company or any of its
Affiliates through the Vesting Date, or (y) as otherwise provided in Section
3(b) or (c) below (in whole Shares only with the Participant receiving a cash
payment equal to the Fair Market Value of any fractional Share on or about the
vesting date).

(b)
Notwithstanding Section 3(a) of this Award,

(i)
upon a Termination of Relationship as a result of the Participant’s death,
Disability, or Retirement (each, a “Special Termination”), which occurs prior to
the Determination Date, the Shares of Performance Restricted Stock shall remain
outstanding and unvested through the Determination Date, and the Specified
Portion (as defined below) of the Earned Shares of Performance Restricted Stock
(if any) scheduled to vest on the Determination Date shall become vested Shares
as of the Determination Date; and the remaining Shares of Performance Restricted
Stock





--------------------------------------------------------------------------------




which do not become vested pursuant to this clause (i) shall be automatically
forfeited; for purposes of this Section 3(b)(i), the term “Specified Portion”
shall mean (x) one-third (1/3) if the Special Termination occurs prior to the
beginning of the second fiscal year of the Performance Period, (y) two-thirds
(2/3) if the Special Termination occurs on or after the beginning of the second
fiscal year of the Performance Period and prior to the beginning of the third
fiscal year of the Performance Period and (z) the entire amount if the Special
Termination occurs on or after the beginning of the third fiscal year of the
Performance Period; and
(ii)
upon a Termination of Relationship for any reason other than as set forth in
clause (i) above, all outstanding Shares of Performance Restricted Stock shall
be forfeited and immediately cancelled; provided, however, that in the case of a
Termination of Relationship after the Vesting Date but prior to the
Determination Date, the corresponding portion of the Earned Shares of
Performance Restricted Stock (if any) shall remain outstanding and shall become
vested Shares as of the Determination Date.

(c)
Also notwithstanding Section 3(a) or (b) of this Award, in accordance with the
terms of Section 13 of the Plan, in the event of a Termination of Relationship
of the Participant by the Company or any of its Affiliates (or successors in
interest) without Cause or by the Participant for Good Reason, in each case,
that occurs within two years following a Change of Control, the following
treatment (under clauses (A) or (B), as applicable) will apply with respect to
any then outstanding Shares of Performance Restricted Stock:

(A) if such termination occurs prior to the Vesting Date, then such Performance
Period shall end as of such date, and, subject to the satisfaction of the
Relative TSR Condition, as set forth on Schedule I, the Target Number of Shares
of Performance Restricted Stock shall become vested on the date of such
Termination of Relationship and the remaining Shares of Performance Restricted
Stock will be forfeited; or
(B) if such termination occurs on or following the Vesting Date but prior to the
Determination Date, then the Earned Shares of Performance Restricted Stock (if
any) shall become vested on the Determination Date and the remaining Shares of
Performance Restricted Stock will be forfeited;
provided that the Committee may determine that, in lieu of Shares and/or
fractional Shares that become vested under clauses (A) or (B) above, the
Participant shall receive a cash payment equal to the Fair Market Value of such
Shares (or fractional Shares, as the case may be) on the Change of Control.
(d)
Upon the vesting event of any Shares of Performance Restricted Stock or Earned
Shares of Performance Restricted Stock, in each case in accordance with Sections
3(a), 3(b) or 3(c) of this Award, as applicable, the forfeiture restrictions on
such Shares shall be extinguished on the relevant vesting dates.

4.
Dividends. If on any date while Shares of Performance Restricted Stock are
outstanding hereunder, the Company shall pay any dividend on the Shares (whether
payable in cash or in-kind), then such dividends in respect of such unvested
Shares of Performance Restricted Stock will be withheld by the Company and
distributed to the Participant (without interest) if and when the underlying
Shares of Performance Restricted Stock become vested in accordance with the
terms of this Award. If the underlying unvested Shares of Performance Restricted
Stock are forfeited for any reason, then the Participant shall have no right to
any dividends withheld by the Company in respect of such forfeited Shares of
Performance Restricted Stock.





--------------------------------------------------------------------------------




5.
Adjustments Upon Certain Events. In the event of any event described in Section
12 of the Plan occurring after the Date of Grant, the adjustment provisions
(including cash payments) as provided for under Section 12 of the Plan shall
apply (without duplication of any dividends paid pursuant to Section 4 hereof).

6.
Restriction on Transfer. The Shares of Performance Restricted Stock may not be
transferred, pledged, assigned, hypothecated or otherwise disposed of in any way
by the Participant (prior to the vesting thereof), except (i) if permitted by
the Board or the Committee, (ii) by will or the laws of descent and distribution
or (iii) pursuant to beneficiary designation procedures approved by the Company,
in each case in compliance with applicable laws. The Shares of Performance
Restricted Stock shall not be subject to execution, attachment or similar
process. Any attempted assignment, transfer, pledge, hypothecation or other
disposition of the Shares of Performance Restricted Stock contrary to the
provisions of this Award or the Plan shall be null and void and without effect.

7.
Data Protection. By accepting this Award, the Participant consents to the
processing (including international transfer) of personal data as set out in
Exhibit A attached hereto for the purposes specified therein and to any
additional or different processes required by applicable law, rule or
regulation.

8.
Participant’s Employment. Nothing in this Award or in the Performance Restricted
Stock shall confer upon the Participant any right to continue in the employ of
the Company or any of its Affiliates or interfere in any way with the right of
the Company and its Affiliates, in their sole discretion, to terminate the
Participant’s employment or to increase or decrease the Participant’s
compensation at any time.

9.
No Acquired Rights. The Committee or the Board has the power to amend or
terminate the Plan at any time and the opportunity given to the Participant to
participate in the Plan and the grant of this Award is entirely at the
discretion of the Committee or the Board and does not obligate the Company or
any of its Affiliates to offer such participation in the future (whether on the
same or different terms). The Participant’s participation in the Plan and the
receipt of this Award is outside the terms of the Participant’s regular contract
of employment and is therefore not to be considered part of any normal or
expected compensation and that the termination of the Participant’s employment
under any circumstances whatsoever will give the Participant no claim or right
of action against the Company or its Affiliates in respect of any loss of rights
under this Award or the Plan that may arise as a result of such termination of
employment.

10.
Rights of a Stockholder. The Participant shall have the rights as a stockholder
of the Company with respect to the Shares of Performance Restricted Stock,
subject to the terms and conditions of this Agreement and the Plan (including,
without limitation, the provisions related to the dividends under Section 4
hereof and the legend requirements described under Section 9(e) of the Plan).
The Shares of Performance Restricted Stock shall be registered in the Company’s
register of stockholders on the Date of Grant.

11.
Withholding.

(a)
The Participant will pay, or make provisions satisfactory to the Company for
payment of any federal, state, local and other applicable taxes required to be
withheld in connection with any issuance or transfer of Shares under this Award
and to take such action as may be necessary in the opinion of the Company to
satisfy all obligations for the payment of such taxes. If Participant has not
made payment for applicable taxes, such taxes shall be paid by withholding
Shares from the issuance, vesting or transfer of Shares due under this Award,
rounded down to the nearest whole Share, with the balance to be paid in cash or
withheld from compensation or other amount owing to the Participant from the
Company or any Affiliate, and the Company and any such Affiliate is hereby
authorized to withhold such amounts from any such issuance, transfer,
compensation or other amount owing to the Participant.





--------------------------------------------------------------------------------




(b)
If the Participant’s employment with the Company terminates prior to the
issuance, vesting or transfer of any remaining Shares due to be issued, vested
or transferred to the Participant under this Award, the payment of any
applicable withholding taxes with respect to any such issuance, vesting or
transfer shall be made through the withholding of Shares from such issuance,
vesting or transfer, rounded down to the nearest whole Share, with the balance
to be paid in cash or withheld from compensation or other amount owing to the
Participant from the Company or any Affiliate, as provided in Section 11(a)
above.

12.
Section 409A of the Code. The provisions of Section 15(v) of the Plan are hereby
incorporated by reference and made a part hereof.

13.
Performance Restricted Stock Subject to Plan. All Shares of Performance
Restricted Stock are subject to the Plan. In the event of a conflict between any
term or provision contained herein and a term or provision of the Plan, the
applicable terms and provisions of the Plan will govern and prevail.

14.
Notices. All notices, claims, certifications, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given and delivered if personally delivered or if sent by
nationally-recognized overnight courier, by telecopy, email or by registered or
certified mail, return receipt requested and postage prepaid, addressed as
follows:

If to the Company, to it at:
Aramark
ARAMARK Tower
1101 Market Street
Philadelphia, PA 19107-2988
Attention: Head of Human Resources
If to the Participant, to him or her at the address set forth on the signature
page hereto; or to such other address as the party to whom notice is to be given
may have furnished to the other party in writing in accordance herewith. Any
such notice or other communication shall be deemed to have been received (a) in
the case of personal delivery, on the date of such delivery (or if such date is
not a business day, on the next business day after the date of delivery), (b) in
the case of nationally-recognized overnight courier, on the next business day
after the date sent, (c) in the case of telecopy transmission, when received (or
if not sent on a business day, on the next business day after the date sent),
and (d) in the case of mailing, on the third business day following that on
which the piece of mail containing such communication is posted.
15.
Waiver of Breach. The waiver by either party of a breach of any provision of
this Award must be in writing and shall not operate or be construed as a waiver
of any other or subsequent breach.

16.
Governing Law. THIS AWARD WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CHOICE OR
CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE STATE OF NEW YORK OR ANY OTHER
JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE
OF NEW YORK TO BE APPLIED. IN FURTHERANCE OF THE FOREGOING, THE INTERNAL LAW OF
THE STATE OF NEW YORK WILL CONTROL THE INTERPRETATION AND CONSTRUCTION OF THIS
AWARD, EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW OR CONFLICT OF





--------------------------------------------------------------------------------




LAW ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION WOULD ORDINARILY
APPLY.
17.
Modification of Rights; Entire Agreement. The Participant’s rights under this
Award and the Plan may be modified only to the extent expressly provided under
this Award or under Sections 14(a) and (b) of the Plan. This Award and the Plan
(and the other writings referred to herein) constitute the entire agreement
between the parties with respect to the subject matter hereof and thereof and
supersede all prior written or oral negotiations, commitments, representations
and agreements with respect thereto.

18.
Severability. It is the desire and intent of the parties hereto that the
provisions of this Award be enforced to the fullest extent permissible under the
laws and public policies applied in each jurisdiction in which enforcement is
sought. Accordingly, if any particular provision of this Award shall be
adjudicated by a court of competent jurisdiction to be invalid, prohibited or
unenforceable for any reason, such provision, as to such jurisdiction, shall be
ineffective, without invalidating the remaining provisions of this Award or
affecting the validity or enforceability of such provision in any other
jurisdiction. Notwithstanding the foregoing, if such provision could be more
narrowly drawn so as not to be invalid, prohibited or unenforceable in such
jurisdiction, it shall, as to such jurisdiction, be so narrowly drawn, without
invalidating the remaining provisions of this Award or affecting the validity or
enforceability of such provision in any other jurisdiction.

Name:    [see Certificate of Grant - Participant]


Date:    [Acceptance Date]


[Note: Grant will be accepted electronically.]






--------------------------------------------------------------------------------




Exhibit A
DATA PROTECTION PROVISION
(a)
By participating in the Plan or accepting any rights granted under it, the
Participant consents to the collection and processing by the Company and its
Affiliates of personal data relating to the Participant by the Company and its
Affiliates and/or agents so that they can fulfill their obligations and exercise
their rights under the Plan, issue certificates (if any), statements and
communications relating to the Plan and generally administer and manage the
Plan, including keeping records of participation levels from time to time. Any
such processing shall be in accordance with the purposes and provisions of this
data protection provision. References in this provision to the Company and its
Affiliates include the Participant's employer.

These data will include data:
(i)already held in the Participant's records such as the Participant's name and
address, ID number, payroll number, length of service and whether the
Participant works full-time or part time;
(ii)collected upon the Participant accepting the rights granted under the Plan
(if applicable); and
(iii)subsequently collected
by the Company or any of its Affiliates and/or agents in relation to the
Participant's continued participation in the Plan, for example, data about
shares offered or received, purchased or sold under the Plan from time to time
and other appropriate financial and other data about the Participant and his or
her participation in the Plan (e.g., the date on which the shares were granted,
termination of employment and the reasons of termination of employment or
retirement of the Participant).
(b)
This consent is in addition to and does not affect any previous consent provided
by the Participant to the Company or its Affiliates.

(c)
In particular, the Participant expressly consents to the transfer of personal
data about the Participant as described in paragraph (a) above by the Company
and its Affiliates and/or agents. Data may be transferred not only within the
country in which the Participant is based from time to time or within the EU or
the European Economic Area The European Economic Area is composed of 27 member
states of the European Union plus Iceland, Liechtenstein and Norway. (“EEA”),
but also worldwide, to other employees and officers of the Company and its
Affiliates and/or agents and to the following third parties for the purposes
described in paragraph (a) above:

(i)Plan administrators, transfer agents, auditors, brokers, agents and
contractors of, and third party service providers to, the Company or its
Affiliates such as printers and mail houses engaged to print or distribute
notices or communications about the Plan;
(ii)regulators, tax authorities, stock or security exchanges and other
supervisory, regulatory, governmental or public bodies as required by law;
(iii)actual or proposed merger or acquisition partners or proposed assignees of,
or those taking or proposing to take security over, the business or assets or
stock of the Company or its Affiliates and their agents and contractors;
(iv)other third parties to whom the Company or its Affiliates and/or agents may
need to communicate/transfer the data in connection with the administration of
the Plan, under a duty of confidentiality to the Company and its Affiliates; and
(v)the Participant's family members, physicians, heirs, legatees and others
associated with the Participant in connection with the Plan.




--------------------------------------------------------------------------------




Not all countries, where the personal data may be transferred to, have an equal
level of data protection as in the EU or EEA. Countries to which data are
transferred include the USA and Bermuda.


All national and international transfer of personal data is only done in order
to fulfill the obligations and rights of the Company and/or its Affiliates under
the Plan.


The Participant may access, modify, correct or withdraw consent to process most
Personal Information about the Participant by contacting the local data
protection officer in the country in which the Participant is based. Please
note, however, that certain Personal Information about the Participant may be
exempt from such access, correction, objection, suppression or deletion rights
pursuant to applicable data protection laws, if the Participant has a complaint
regarding the manner in which personal information relating to the Participant
is dealt with, the Participant should contact the appropriate local data
protection officer referred to above.


(d)
The processing (including transfer) of data described above is essential for the
administration and operation of the Plan. Therefore, in cases where the
Participant wishes to participate in the Plan, it is essential that his/her
personal data are processed in the manner described above. At any time the
Participant may withdraw his or her consent.





